The petition in this case shows that claim was filed for injuries received by claimant on or about the fifth day of December, 1904. The claim was filed in the office of the Auditor of Public Accounts on December 30, 1909, more than five years after the cause of action accrued. The State of Illinois has interposed a plea of the Statute of Limitations. Rule eight of the rules of this Court is as follows: “If it appears on the face of the declaration that the claim is barred by any Statute Limitations and it does not further appear on the face of the declaration that some disability recognized by law existed which prevented claimant from filing his declaration within the limitations, it will be considered that no such disability existed, and the cause may be dismissed on motion.” ■ Paragraph 14, chapter 83, of the Statutes of Illinois, provides: “That action for damages for an injury to a person * * * shall be commenced within two years next after the cause of action accrued.” It does not appear on the face of the declaration that some disability recognized by law existed which prevented claimant from filing a declaration within the limitations. The plea of the Statute of Limitations having been interposed, it is the opinion of this Court that the claim is barred by the Statute of Limitations, and that the claimant is not entitled to an award. His claim is therefore refused.